By the Court, Johnson, J.
It is a good answer to an action that a party is legally interested on each side of the question. No party can be both plaintiff and defendant in an action. (1 Chit. Pl. 46. Blaisdell v. Ladd, 14 N. Hamp. R. 129.) And this answer could always be given under the general issue. (Hammond v. Teague, 6 Bing. 197.)
The action here was in the name of the trustees, of which the defendant Stewart was one, as was clearly proved on the part of the plaintiffs. He was therefore a plaintiff as well as a defendant. Trustees, in law, are but a single person. (Brinckerhoff v. Henkle, 1 Wend. 470.) And it was expressly held in Blaisdell v. Ladd, that an action at law cannot be maintained, where the same person is one of the trustees, who are plaintiffs, and also sole defendant, or one of several defendants. A party can have no right of action against himself, *555either as debtor or tort-feasor. It was claimed, upon the argument, that the action was in fact by the corporation, against the defendants. But it appears on the record to be in the name of the trustees.
[Cayuga General Term,
June 7, 1858.
Welles, Smith and Johnson, Justices.]
Besides this, trustees of a religious society have possession and custody of the temporalities of the church, whether real or personal estate, and are the proper parties to bring an action for any injury to either. (Green v. Cady, 9 Wend. 414. The People v. Runkel, 8 John. 364. S. C. 9 id. 147.)
As a general rule, a cestui que trust cannot sue, in courts of law, his trustee, (1 Chit. Pl. 69,) or, indeed, a third person, except a mere wrongdoer, and for an injury to the actual possession of the cestui que trust. The defendant Stewart, being one of the trustees, could not be sued by the trustees, as a trespasser, in regard to the trust property, until he had been divested of the character and authority with which the law clothed him, in virtue of his office. His possession was the possession of his co-trustees, and his right equal to that of the others. It is impossible, in the nature of things, that a majority can, by any rule or resolution which they may adopt, exclude one of their number, and so divest him of his rights as to make his subsequent act of obtaining possession a tort. All are in possession, while any are, as there can be no several possession amongst trustees. The justice should have granted a nonsuit, as the defendant put his motion distinctly upon the ground that being a trustee he could not be sued by the trustees. It is clear enough from the case, that the justice must have placed his decision upon the legal ground that such an action could be maintained. In this he was in error. It is unnecessary to notice any other questions in the case. The judgment of the county court, and of the justice, must be reversed.